DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maltsev et al. (US 2014/0210666).
In regards to claim 1, Maltsev discloses of an antenna system, comprising an antenna array (for example 107, see Fig 1), a control circuit (for example 122, see Fig 1), a reconfigurable network circuit (for example see 130, 140 in Fig 1), and K radio frequency channels (for example the driven outputs of 150), wherein the antenna array comprises L antenna subarrays (for example see subarrays 135, 145 in Fig 1), wherein L is a positive integer greater than 1; the reconfigurable network circuit is configured to: divide the L antenna subarrays into M antenna subarray groups (for example see Figs 2 and 3), and separately connect the M antenna subarray groups to the K radio frequency channels (see Figs 1-3, 4A-4F, 5A-5D, 6-7), wherein one polarization direction of one antenna sub array group is connected to one radio frequency channel; and M is a positive integer, and K is an integer multiple of M; any one of the K radio frequency 
In regards to claim 2, Maltsev discloses of the system according to claim 1, wherein that the control circuit (122) is configured to control the reconfigurable network circuit (130, 140, also see 220, 222, 224, 226, 228, 230, 232, 234) to adjust a mapping relationship between an antenna subarray group connected to at least one of the K radio frequency channels and the antenna subarrays is specifically: the control circuit (122) is configured to control the reconfigurable network circuit (130, 140) to adjust a quantity X of antenna sub array groups in a horizontal direction connected to the K radio frequency channels (for example see Figs 1-3, 4A-4F, 5A-5D, 6-7 and Paragraphs 0078-0082), wherein beams generated in a same polarization direction of the X antenna subarray groups in the horizontal direction comprise E directions in the horizontal direction, both X and E are positive integers, and 1≤E≤X≤M (for example see Figs 1-3, 4A-4F, 5A-5D, 6-7 and Paragraphs 0078-0083, 0125, 0137; specifically Paragraph 0081 discusses horizontal steering and others detail both horizontal and/or vertical steering).   
In regards to claim 3, Maltsev discloses of the system according to claim 1, wherein that the control circuit is configured to control the reconfigurable network circuit to adjust a mapping relationship between an antenna subarray group connected to at 
In regards to claim 4, Maltsev discloses of the system according to claim 1, wherein that the control circuit (122) is configured to control the reconfigurable network circuit (130, 140) to adjust a mapping relationship between an antenna subarray group connected to at least one of the K radio frequency channels and the antenna subarrays is specifically: the control circuit (122) is configured to control the reconfigurable network circuit (130, 140) to adjust a quantity of antenna subarrays in the horizontal direction comprised in the antenna subarray group connected to the at least one of the K radio frequency channels, wherein beams generated by antenna subarray groups that comprise different quantities of antenna subarrays in the horizontal direction have different widths in the horizontal direction (for example see Figs 1-3, 4A-4F, 5A-5D, 6-9 and Paragraphs 0088-0091, 0121-0131, 0137 detailing the beam-widths (both vertical and horizontal) are correlated to the number of antenna modules utilized in the respective subarrays).  
In regards to claim 5, Maltsev discloses of the system according to claim 1, wherein that the control circuit (122) is configured to control the reconfigurable network 
In regards to claim 6, Maltsev discloses of a feeding network reconfiguration method, comprising: dividing L antenna subarrays (for example see 135, 145 in Fig 1) in an antenna array into M antenna subarray groups (for example see Figs 2-3), and separately connecting the M antenna subarray groups to K radio frequency channels (for example outputs from 150, see Fig 1), wherein one polarization direction of one antenna subarray group is connected to one radio frequency channel, L is a positive integer greater than 1, M is a positive integer, and K is an integer multiple of M; and any one of the K radio frequency channels is configured to perform signal processing on a signal received by a connected antenna subarray group and/or a to-be-transmitted signal; and adjusting a mapping relationship between an antenna subarray group connected to at least one of the K radio frequency channels and the antenna subarrays (for example see Figs 1-3, 4A-4F, 5A-5D, 6-9 and Paragraphs 0038-0141).  

In regards to claim 8, Maltsev discloses of the method according to claim 6, wherein the adjusting a mapping relationship between an antenna subarray group connected to at least one of the K radio frequency channels and the antenna subarrays comprises: adjusting a quantity Y of antenna subarray groups in a vertical direction connected to the K radio frequency channels, wherein beams generated in a same polarization direction of the Y antenna subarray groups in the vertical direction comprise F directions in the vertical direction, both Y and F are positive integers, and 1≤F≤Y≤M (for example see Figs 1-3, 4A-4F, 5A-5D, 6-7 and Paragraphs 0078-0083, 0125, 0137; specifically Paragraph 0080 discusses vertical steering and others detail both vertical and/or horizontal steering).  
In regards to claim 9, Maltsev discloses of the method according to claim 6, wherein the adjusting a mapping relationship between an antenna subarray group connected to at least one of the K radio frequency channels and the antenna subarrays 
In regards to claim 10, Maltsev discloses of the method according to claim 6, wherein the adjusting a mapping relationship between an antenna subarray group connected to at least one of the K radio frequency channels and the antenna subarrays comprises: adjusting a quantity of antenna subarrays in the vertical direction comprised in the antenna subarray group connected to the at least one of the K radio frequency channels, wherein beams generated by antenna subarray groups that comprise different quantities of antenna subarrays in the vertical direction have different widths in the vertical direction (for example see Figs 1-3, 4A-4F, 5A-5D, 6-9 and Paragraphs 0088-0091, 0121-0131, 0137 detailing the beam-widths (both vertical and horizontal) are correlated to the number of antenna modules utilized in the respective subarrays).  
In regards to claim 11, Maltsev discloses of a non-transitory computer-readable medium storing program for use by an apparatus (for example see Paragraphs 0218-0219), wherein the program comprises instructions for: dividing L antenna subarrays (for example see 135, 145 in Fig 1) in an antenna array into M antenna subarray groups (for example see Figs 2 and 3), and separately connecting the M antenna subarray 
In regards to claim 12, Maltsev discloses of the non-transitory computer-readable medium according to claim 11, wherein the program further comprises instructions for: adjusting a quantity X of antenna subarray groups in a horizontal direction connected to the K radio frequency channels, wherein beams generated in a same polarization direction of the X antenna subarray groups in the horizontal direction comprise E directions in the horizontal direction, both X and E are positive integers, and 1≤E≤X≤M (for example see Figs 1-3, 4A-4F, 5A-5D, 6-7 and Paragraphs 0078-0083, 0125, 0137; specifically Paragraph 0081 discusses horizontal steering and others detail both horizontal and/or vertical steering).  
In regards to claim 13, Maltsev discloses of the non-transitory computer-readable medium according to claim 11, wherein the program further comprises instructions for: adjusting a quantity Y of antenna subarray groups in a vertical direction connected to the K radio frequency channels, wherein beams generated in a same polarization direction of the Y antenna subarray groups in the vertical direction comprise F directions in the vertical direction, both Y and F are positive integers, and 1≤F≤Y≤M (for example 
In regards to claim 14, Maltsev discloses of the non-transitory computer-readable medium according to claim 11, wherein the program further comprises instructions for: adjusting a quantity of antenna subarrays in the horizontal direction comprised in the antenna subarray group connected to the at least one of the K radio frequency channels, wherein beams generated by antenna subarray groups that comprise different quantities of antenna subarrays in the horizontal direction have different widths in the horizontal direction (for example see Figs 1-3, 4A-4F, 5A-5D, 6-9 and Paragraphs 0088-0091, 0121-0131, 0137 detailing the beam-widths (both vertical and horizontal) are correlated to the number of antenna modules utilized in the respective subarrays).   
In regards to claim 15, Maltsev discloses of the non-transitory computer-readable medium according to claim 11, wherein the program further comprises instructions for: adjusting a quantity of antenna subarrays in the vertical direction comprised in the antenna subarray group connected to the at least one of the K radio frequency channels, wherein beams generated by antenna subarray groups that comprise different quantities of antenna subarrays in the vertical direction have different widths in the vertical direction (for example see Figs 1-3, 4A-4F, 5A-5D, 6-9 and Paragraphs 0088-0091, 0121-0131, 0137 detailing the beam-widths (both vertical and horizontal) are correlated to the number of antenna modules utilized in the respective subarrays).  


Response to Arguments
2/18/2022 have been fully considered but they are not persuasive.
The Applicant argues the prior art fails to disclose of dynamically adjusting the quantity of subarray groups in the vertical or horizontal directions for coverage; however, the Examiner respectfully disagrees. As can be seen in example Paragraphs 0076-0083, 0098-0099, 0160-0163 and Figs 4A-4F, 5A-5D, the prior art clearly discloses of making mapping relationship adjustments as claimed, including adjusting vertically and/or horizontally for coverage.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M CRAWFORD whose telephone number is (571)272-6004. The examiner can normally be reached Mon-Fri 6:00am-3:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON CRAWFORD/Primary Examiner, Art Unit 2844